                      Case 3:18-cr-00171-SRU Document 49 Filed 05/09/19 Page 1 of 1



Local AO   2468 (Rev. 1 | /19/09) Order for   a Presentence Investigation and Report



                                       IJNrrpp Srares Drsrrucr Counr
                                                                                for the
                                                                     District of Connecti cut


                   United States of Anierica                                       )
                                                                                   )        CaseNo.      3:18-cr-00171-SRU-3
                           David Reichard                                          )
                                                                                   )
                              Defendant                                            )

                                ORDER FOR A PRESENTENCE INVESTIGATION AND REPORT

         This defendant having been found guilty of one or more offenses against the Unitecl States, the probation office
is ordered to conduct an investigation and pl'epare a (check one) [ standard report f] nlodified report, to be used by this
court in sentencing.

IT IS FURTHER ORDERED that;

  tr    At least 35 days before sentencing or                 I    by            )un 17,2019           , the initial presentence report slrall be
  disclosed to counsel.


  I   Within l4 days after receiving the report or f, by          Jul 1,2019           the connsel shall submit to the
  probation office any objections in writing, or a statement that there are no objections.



  I     No later than      14 days after the deadline for counsel's objections                 orffi           Jul 1 1,2019
  the probation offìcer shall submit the final presentence repofi and any addenda to the cour1.



                                                   7 days before sentencing
Sentencing Memorandum              Date:
                                                                    4 days before sentencing
Response to Sentencing Memorandum Date


                                                                                   7/29/19@11am
           The sentencing date         (check    one)    []   is set for

                                                         Iwill     be set at a later date


        Within 3 days, the probation officer and defense counsel will arrange for a mutually convenient date,
time, and place for the presentence interview.



Date:               May 6,2019                                                                         /s/Stefan   R.   Underhill
                                                                                                         Judge's sigrtoture

                                                                                       STEFAN R. UNDERHILL, UNITED STATES DISTRICT JUDGE

                                                                                                       Printed name and title
